981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Bernard TIMPSON, Jr., Petitioner-Appellant,v.Sewall SMITH, Warden, Maryland Penitentiary;  AttorneyGeneral of The State of Maryland, Respondents-Appellees.
No. 92-7022.United States Court of Appeals,
Fourth Circuit.Submitted:  November 30, 1992
Decided:  December 18, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.
Thomas Bernard Timpson, Jr., Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Thomas Bernard Timpson, Jr., seeks to appeal from the district court's order dismissing without prejudice his petition filed pursuant to 28 U.S.C. § 2254 (1988), for nonexhaustion of state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Timpson v. Smith, No. CA-92-1889-L (D. Md. Sept. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED